395 F.2d 744
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ANIMAL FOODS COMPANY OF TEXAS, Inc., Respondent.
No. 25097.
United States Court of Appeals Fifth Circuit.
June 7, 1968.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Vivian A. Asplund, Atty., NL RB, Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Nancy M. Sherman, Atty., N.L.R.B., for petitioner.
Andrew C. Partee, Jr., Kullman & Lang, New Orleans, La., for respondent.
Before COLEMAN and GODBOLD, Circuit Judges, and RUBIN, District Judge.
PER CURIAM:


1
The National Labor Relations Board found that respondent, Animal Foods Company of Texas, Inc., violated §§ 8 (a) (1) and 8(a) (3) of the National Labor Relations Act, by coercive interrogation of certain employees and by an allegedly discriminatory discharge of an employee by the name of Peeler. The Board petitions for enforcement of its order.


2
The findings of the Board are supported by the record, considered as a whole, Universal Camera Corp. v. NLRB, 340 U.S. 474, 71 S. Ct. 456, 95 L. Ed. 456 (1951); NLRB v. Camco, Inc., 5 Cir., 1965, 340 F.2d 803, cert. denied 382 U.S. 926, 86 S. Ct. 313, 15 L. Ed. 2d 339; NLRB v. Certain-Teed Products Corp., 5 Cir., 1968, 387 F.2d 639 [January 12, 1968]; NLRB v. West Point Manufacturing Company, 5 Cir., 1957, 245 F.2d 783.


3
Enforced.